Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT 0F 2002 In connection with the Quarterly Report of Raptor Technology Group, Inc. (the "Company") on Form 10-Q for the period ending May 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, TomGLEASON , President of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Tom Gleason Tom Gleason, President Principal Executive Officer and Principal Financial Officer July 19, 2011
